United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 96-4228EA
                                _____________

Perry Galloway, Jr.,                    *
                                        *
                     Appellant,         *
                                        *
       v.                               *
                                        *
Johnny Harris, Rural Economic and       *
Community Development Services,         *
United States Department of             *
Agriculture, August, Arkansas; George *
Irwin, Sr., State Director, Rural       *
Economic and Community Development *
Services, United States Department of *
Agriculture, Jackson, Mississippi;      *   Appeal from the United States
Freddy E. Robertson, Rural Economic *       District Court for the Eastern
and Community Development Services, *       District of Arkansas.
United States Department of             *
Agriculture, Jackson, Mississippi;      *      [UNPUBLISHED]
Michael L. Dunaway, State Director,     *
Rural Economic and Community            *
Development Services, United States     *
Department of Agriculture, Little Rock, *
Arkansas; Marvin Sutterfield, Rural     *
Economic and Community Development *
Services, United States Department of *
Agriculture, Little Rock, Arkansas; A. *
Rodney Johnson, AgCredit Manager,       *
Yazoo County, Mississippi FSA Office; *
S. D. Reagan, FSA District Director 3; *
Billy R. Manning, Inventory Property    *
Specialist, Farm Service Agency,        *
USDA; Norris Faust, State Executive   *
Director, Farm Service Agency, USDA, *
                                      *
                   Appellees.         *
                                _____________

                           Submitted: October 28, 1997
                               Filed: November 3, 1997
                                _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Perry Galloway, Jr. appeals the district court's adverse grant of summary
judgment in Galloway's mandamus action against Johnny Harris and other United
States Department of Agriculture (USDA) officials. Galloway sought to exercise an
option to purchase land formerly owned by his father, see 7 U.S.C. § 1985(e)(1)(A)(iv)
(1994) (repealed 1996), claiming he qualified for the option because he held an oral
sublease to the land from the USDA. Having carefully reviewed the record, we agree
with the district court that Galloway failed to establish the existence of an oral
sublease. Because an extended opinion would serve no useful purpose in this fact-
based dispute, we affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-